                    UNITED STATES DISTRICT COURT
                     DISTRICT OF NEW HAMPSHIRE



Libertarian Party of
New Hampshire

     v.                          Civil No. 20-cv-688-JL

Governor, State of NH, et al.



          PROCEDURAL ORDER:   PRELIMINARY INJUNCTION HEARING


     The hearing on the request for preliminary injunctive
relief will be held July 22, 2020 at 10:00 a.m. Counsel shall
confer regarding the desired forum and format for the hearing.

     On or before 3:00 p.m., July 14, 2020, the parties shall
jointly file:

     •     a single timeline setting forth all pertinent dates,
           times, and events, in whatever format the parties
           jointly choose (in other words, the parties need not
           comply with Local Rule 5.1(a) with respect to the
           timeline);

     •     a single Statement of Agreed Facts followed by a
           Statement of Disputed Facts. The disputed facts are
           not an invitation to advocacy (i.e., "The plaintiff
           can not establish irreparable harm because.....” or
           "There is a strong likelihood of success on the merits
           because....”). The parties should simply list facts
           they intend to establish at the hearing, or which they
           contend will not be established at the hearing.

On or before 3:00 p.m. on July 17, 2020, each party shall file:

    •     a witness list;

    •     an exhibit list; and

    •     proposed findings of fact and rulings of law.
                                2
Counsel shall confer (preferably in person, or else by telephone)

in a good-faith effort to identify all areas of agreement and to

make the statement of facts and timeline as comprehensive as

possible, so that open court testimony can focus on matters truly

in dispute.     Counsel are expressly discouraged from simply

“recycling” factual statements submitted during previous motion

practice in this case.

      Counsel shall confer before the hearing to identify all

areas of agreement and disagreement as to the admissibility of

each exhibit.

      On or before 3:00 p.m. on July 18, 2020, the plaintiff shall

file a proposed order in compliance with Rule 65 and Local Rule

65.1.    The order shall specifically address the amount of the

bond, if any, under Rule 65(c).


      SO ORDERED.


                                 ____________________________
                                 Joseph N. Laplante
                                 United States District Judge


Dated:     June 25, 2020

cc:   H. Jonathan Meyer, Esq.
      Daniel E. Will, Esq.
